On rehearing respondent, for the first time, argues the point that he has been deprived of due process of law because the evidence against him was presented to a committee of the Chicago Bar Association, which, since 1933, has acted as commissioners of this court, in disciplinary proceedings brought against attorneys at law. (See Rule 59.) The contention is that the members of the committee on inquiry and commissioners were prejudiced *Page 418 
against him. This point was not argued when the merits of the case were presented to this court, although it is true that in the year 1941, at the time the proceeding was initiated by the Chicago Bar Association, he made a motion in this court to have the evidence heard and recommendations made by persons who were not members of the Chicago Bar Association.
The statutes of Illinois provide no means of defraying costs of taking evidence or compensating for the time of persons acting as commissioners in proceedings for disbarment. This court, taking cognizance of numerous unethical practices of lawyers in large cities and knowing the high ethical standards required to become a member of the. Chicago Bar Association, delegated to this organization the power to appoint committees of inquiry and to take testimony and report evidence of misconduct upon the part of lawyers, and to make recommendations to this court whether, in such case, to discipline or discharge the respondent.
The recommendations made are purely advisory and this court acts only after an examination of the evidence in the case, except where no answer is made by respondent, and in these cases the charges and supporting evidence are examined before action is taken by this court.
In the present case the motion of respondent for a change of personnel to take and report the evidence was presented to this court, but in view of the fact that we examine the testimony reported, the motion of respondent was denied. However, this would not authorize the committee selected to take the evidence to deprive respondent of any rights by unfair, irregular or arbitrary acts or rulings in receiving or rejecting testimony. We have examined with care the evidence reported and the rulings of the committee, and find no irregularity or capricious or arbitrary acts upon the part of such persons in the hearing, or any deprivation of any substantial right of respondent *Page 419 
to bring all proper evidence before us. The conclusion we have reached is based entirely upon the evidence in the record and not upon the findings or recommendations of the commissioners. The respondent has had the same hearing in this case as if the testimony were taken by a nonmember of the Chicago Bar Association or by a member of this court. The point raised by respondent, for the first time on rehearing, has been given particular attention and consideration. The evidence, to our minds, clearly establishes that respondent has been guilty of unethical practices. The respondent, however, is entitled to preserve the point he has raised on rehearing, because, for purposes of this kind of a case, this is a court of initial hearing, and the commissioners are merely agents for the purpose of gathering and reporting the evidence.
It is therefore ordered that all matters and proceedings in this case not heretofore made a matter of record be made a part of the record in this cause. The motion for rehearing and for vacation of judgment is denied, and the original judgment of disbarment sustained.